Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on December 18, 2020. Claims 1-33 are currently pending. Claims 9-12 and 21-27 have been amended by  Applicants’ amendment filed on December 18, 2020. No claims were canceled or newly added.
Applicants’ election of  the invention of Group II, e.g.,  claim(s) 9-12,  drawn to a mesenchymal cell line derived from a vertebrate adipose tissue, in the reply filed on August 18, 2020 in response to the restriction requirement filed on June 22, 2020 was previously acknowledged. 
Claims 1-8, 13-20 and 28-33 were previously withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions. The requirement for restriction of Groups I-III was previously made FINAL.
Therefore, claims 9-12 and 21-27 are currently under examination to which the following grounds of rejection are applicable.	
Response to arguments
Claim interpretation
Claim 9 is directed to a  mesenchymal cell line obtained  from a vertebrate adipose
tissue produced by the following steps (A) and (B):
 (A) inducing differentiation of a cell population comprising at least a mesenchymal stem
cell, an adipose progenitor cell, and a stromal cell of an adipose tissue, said adipose tissue obtained from a vertebrate stromal vascular fraction, into a mature adipocyte; and
(B) inducing dedifferentiation of the mature adipocyte obtained in step (A) to obtain a
mesenchymal cell line derived from the vertebrate adipose tissue.
Claim 9 is a product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph).  

It is also noted that the specification defines “stromal vascular fraction” at ¶ [0038] as:   

“the cells other than mature adipocytes among the cells of a vertebrate adipose tissue. A stromal vascular fraction typically comprises cells such as a mesenchymal stem cell, an adipose progenitor cell, a stromal cell, a vascular endothelial cell, a cell related to blood, a smooth muscle cell, and a fibroblast. The "stromal vascular fraction" can be obtained by removing mature adipocytes from a cell population obtained by treating a vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells.”

Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)
In view of Applicant’s amendment of claims 9, 10-12 and 21-27, the rejection of claims 9-12 and 21-27 under 35 U.S.C. 112(b) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 102
Claims 9-12 and 21-27 remain  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al., (January 2015; Biomed Research International, pp. 1-10 ; of record IDS filed on 6/06/2019). 
Regarding claim 9, Peng et al., discloses porcine dedifferentiated fat (DFAT) cells obtained by ceiling culture of adipocytes isolated from subcutaneous adipose tissue wherein DFAT cells were cultured in vitro for 16 passages and wherein porcine DFAT cells retain stable growth characteristic and efficient proliferative potential (page 3, col. 2, para. 5). Peng states, “In this study, culture mediums of DMEM medium containing 15% FBS and 10 ng/mL bFGF are used for long-term culture of  porcine DFAT cells. In this culture condition, porcine DFAT cells can be propagated for 60 passages and still maintain the normal spindle-shaped morphology with high efficient cell viability (>97%)” (page 5, col. 2). Moreover, Peng et al., teaches that the population doubling time (PDT) at all passages of DFAT cells is less than 24 hr and is similar to the continuous cell line which is much smaller than human DFAT cells (30–70 h) and ASCs (40–120 h) (page 5, col. 2, last para. bridging to page 8, col.1, first para.) 
Even though the process steps of Peng does not require to process of inducing differentiation of a cell population comprising at least one a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue into a mature adipocyte, the claimed product appears to be the same or similar to that of the prior art.
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”

Regarding claim 10, Peng et al., discloses that the DFAT cells have a differentiation potency as evidence by their ability to differentiate into Adipogenic, Osteogenic, and Myogenic tissue (page 2, col. 2, last paragraph).
Regarding claim 11, Peng et al., teaches that cell-surface antigen of porcine DFAT cells at P4 examined by flow cytometric analysis including expression of CD90, e.g., mesenchymal surface cell marker; and essentially lack of expression of CD34 , e.g., blood cell marker; 86.84% CD90 relative to 3.59% CD34 (see, page 5, figure 2).
Regarding claim 26, Peng et al discloses that mature adipocytes were isolated from five-day-old male landrace piglet. (page 2, col. 1, para. 3).
With regard to claims 12, 21-25 and 27 , wherein the mesenchymal cell line derived from a vertebrate adipose tissue  exhibits one or more characteristics including: “ a differentiation inducing  efficiency into a mesodermal cell which is 1. 5 or more times more than that of a mesenchymal cell line derived from a vertebrate adipose” (claim 12),  “the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 21), “ obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 22); “culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing” (claim 23);  “inducing dedifferentiation of the mature adipocyte in step (B)” (claim 24); “wherein the enzyme capable of dispersing the vertebrate adipose tissue cells substances” (claim 25); and “the adipose tissue is a subcutaneous adipose tissue” (claim 27), it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the mesenchymal cell line provides no patentable weight, as the characteristics are a direct result of the structure of the mesenchymal cell line of the independent claim, absent evidence to the contrary.  
Thus by teaching all the claimed limitations, Peng anticipates the claimed invention.
Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 102
	At pages 10-12 of the remarks filed on December 18, 2020, Applicants essentially argue that: 1) “ Peng discloses the isolation of mature adipocytes from adipose tissue of piglets to subject the mature adipocytes to ceiling culture”, 2) “Applicant fully agrees that it is not intuitively obvious that step "A" could make a difference. In fact, this is precisely why the result of adding step "A" was so unexpected. These unexpected results can be seen by comparing the examples given in the specification with the results of the conventional method described in JP505561 l, which like Peng, omits step "A", 3)” JP505561 l and Peng disclose a conventional method that begins with treating adipose tissue with collagenase to separate the adipocytes. The conventional method then proceeds with recovering the now-separated mature adipocytes from the supernatant by centrifuging the resulting cell suspension. The mature adipocytes thus recovered are then subjected to ceiling culture in a serum-comprising medium. These recovered adipocytes are then used to establish a cell line” 4) “Applicant's claimed method produces a cell line that is far more efficient at inducing the formation of megakaryocytes and platelets than that produced by a method that omits step "A." This improved efficiency is far from insubstantial. Based on the data, a threefold increase in efficiency is achievable over that obtained using the method given in JP505561 l (and by implication, that obtained using the similar method in Peng).”5) “It is believed to be unnecessary to specify the particular structural feature that is responsible for this unexpected difference”, and  6)  “The example discussed above establishes that the mesenchymal cell line obtained from adipose tissue obtained according to the claimed method differs significantly from that obtained from adipose tissue using the method disclosed in Peng, which is substantially similar to that disclosed in JP505561 l.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2) and 3), applicant concedes Peng discloses the isolation of mature adipocytes from adipose tissue of piglets to subject the mature adipocytes to ceiling culture, which are then used to establish a cell line. To illustrate, Peng et al., teaches that adipose tissue obtained from subcutaneous adipose tissue was digested with collagenase and after filtration and centrifugation, the floating mature adipocytes in the top layer were collected. Collected mature adipocytes were seeded in culture flasks which were inverted and the floating adipocytes attached to the top inner ceiling surface. Moreover, after 7 days of ceiling culture, the culture flasks were inverted so that the cells were on the bottom and the medium was changed every 3 days until the cells reached confluence. (See Peng et al., page 2, col. 1 under the heading Materials and Method). By contrast,  JP505561 l. uses precursor adipose cell of unilocular fat cell origin for differentiation into fibroblast-like fat cells (FA ( JP505561 l. at ¶¶ ¶ [0008] [0010] [0019]). Though both Peng and JP505561 l appear to essentially carry out the same methodology of ceiling culture, the structure of precursor adipose cells of JP505561 l is different from Peng’ mature adipocytes (JP505561 l. at ¶ 0009]). Consequently, the ordinary artisan would have had no reason to expect that different sources of cells to would lead to the same cell line. In fact, in the case of JP505561 l., the process of differentiation  leads to  cell lines of fibroblast-like fat cells (FA) lacking a lipid droplet in cytoplasm and does not cause spontaneous differentiation (JP505561 l. at ¶ 0011]) whereas in Peng, the process of differentiation  leads to cell lines of dedifferentiated fat (DFAT) cells. Furthermore, the applicant is on record as stating that the different sources of cells for differentiation into mature adipocytes lead to distinct products, “ In contrast to Matsubara, which uses "only preadipocytes" as cells to differentiate into mature adipocytes, the claimed method relies on "a cell population comprising at least a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue", as recited in step "A" of the claim. For at least this reason, Matsubara fails to render the claim obvious.” (at page 13 of Applicant’s Remarks).  Accordingly, not only step "A" of the instant invention could make a difference relative to the teachings of Peng but also the source of cells from a vertebrate stromal vascular fraction are expected to impart distinctive structural characteristics to the final product. However, the claims are written do not require any distinctive structural limitation to reflect the source of cells or process of making such the ordinary artisan could conclude that the claimed mesenchymal cell line is not the same or similar to the porcine DFAT cells of Peng able to propagate for 60 passages and efficient proliferative potential.  
Regarding 5), Applicant concedes that Step (A) of claim 9 directed to “inducing differentiation of a cell population comprising at least a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue among obtained from a vertebrate stromal vascular fraction into a mature adipocyte” is not disclosed by Peng. Moreover, the examiner adds to that observation that Peng et al., does not teach a vertebrate stromal vascular fraction as recited in claim 9, wherein  mature adipocytes from a cell population have been removed (see Applicants’ remarks at page 9 “Applicant draws the Examiner's attention to the specification's ¶ 38). In contrast to the instant invention, Peng et al., teaches highly purified mature adipocytes as the source of the continuous cell line of dedifferentiated fat (DFAT) cells. The instant claims are product claims. All what is required is the structure of mesenchymal cell line implied by the methods of making. As discussed above, the method of generating a mesechymal cell line and the source of mature adipocytes of Peng are different from the source of cells and process recited in claim 9, step (A). However, applicant has not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of the process of making in claim 9. Peng even discloses one or more surface markers of the continuous cell line comprising  DFAT cells. These are the same surface cell markers of the mesenchymal cell line required  in claim 11. Thus the properties of the claimed mesenchymal cell line imparted by the source of cells from a vertebrate stromal vascular fraction and process of making are substantially identical to Peng’ cell line. 
Regarding 4) and 6), Example 7 of the specification cited by Applicant, provides comparative evidence of the mesenchymal cell line of  JP505561 l. obtained from a preadipocyte source and the claimed cell line, wherein  after culture of these 2 types of mesenchymal cell lines, “the positive cells of CD41 and CD42b (specific markers to megakaryocytes and platelets) were obtained 3 times as much compared with the case of using the same amount of the mesenchymal cell line derived from an adipose tissue according to the conventional method [the mesenchymal cell line of  JP505561 l.]” (at ¶ 0102]). However, as discussed above, the claimed do not recite any distinctive structural characteristics relative to the mesenchymal cell of JP505561 l. Furthermore, the instant product is anticipated by the prior art of Peng’ cell line obtained from mature adipocytes and not  mesenchymal cell line of  JP505561 l obtained from precursor adipose cells of unilocular fat cell origin.
***
Claims 9-12 and 21-27 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prat  et al., (US Patent 8,835,165). 
	Regarding claim 9,  Prat et al., discloses a spontaneously immortalized multipotent mesenchymal cell-line derived from mouse subcutaneous adipose tissue (col. 1, lines 15-20). Additionally, Prat et al., states, “The m17.ASCs originated from cultures in which cells from the vascular stromal fraction of adipose tissue, selected for the expression of the sternness marker Sca-1, were plated at low concentrations. The clone has now been propagated for more than two years with no changes in its morphology, sternness markers, duplication time, multipotency and stable telomere length” (col. 5; lines 25-30). Prat et al., discloses that the stromal vascular fraction (SVF) was isolated from miced s.c. and epididymal/parametrial fat pads of 12 week-old mice and cultured (col. 8, lines 15-20). Even though the process steps of Prat does not require inducing differentiation of a cell population comprising at least one a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue into a mature adipocyte, the claimed product appears to be the same or similar to that of the prior art.
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
Regarding claim 10, Prat  et al., discloses that the m17.ASC have a differentiation potency as evidence by their ability to differentiate into towards adipocytic, osteogenic and chondrogenic phenotypes (col. 3, lines 43-45).
	Regarding claim 11, Prat et al discloses that m17.ASC displays the typical fibroblastoid morphology and expresses the well acknowledged sternness markers including CD44 and certain level of CD34,  “a widely used marker of hematopoietic stem and progenitor cells, also highly expressed in vascular endothelial cells and their precursors (Asahara et al., 1997)” (col. 5, lines 37-46).
Regarding claim 26, Prat et al discloses the stromal vascular fraction (SVF) was isolated from miced. (col. 8; lines 15-20).
With regard to claims 12, 21-25 and 27 , wherein the mesenchymal cell line derived from a vertebrate adipose tissue  exhibits one or more characteristics including: “ a differentiation inducing  efficiency into a mesodermal cell which is 1. 5 or more times more than that of a mesenchymal cell line derived from a vertebrate adipose” (claim 12),  “the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 21), “ obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 22); “culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing” (claim 23);  “inducing dedifferentiation of the mature adipocyte in step (B)” (claim 24); “wherein the enzyme capable of dispersing the vertebrate adipose tissue cells substances” (claim 25); and “the adipose tissue is a subcutaneous adipose tissue” (claim 27), it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the mesenchymal cell line provides no patentable weight, as the characteristics are a direct result of the structure of the mesenchymal cell line of the independent claim, absent evidence to the contrary.  
Thus by teaching all the claimed limitations, Prat et al.,  anticipates the claimed invention.
Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 102
At page  12 of the remarks filed on December 18, 2020, applicant argues that the claims are patentable over Prat for similar reasons because Prat, like Peng, omits step "A". Such is not persuasive. The examiner refers applicant to the arguments set forth in the paragraphs above.

                                   Claim Rejections - 35 USC § 103 	 Claims 9-10,  12 and 21-27 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Matsubara et al., (WO 2014/208100; publication date December 31, 2014; Citations are from the National Stage U.S. Patent Pub. 2016/0177265. The National Stage is deemed an English language translation of the PCT)  as evidenced by Nakamura et al.,. (2014; Cell Stem Cell;  535–548,  of record IDS filed on 8/24/2018).
Claims 9-12 and 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsubara et al., (WO 2014/208100; publication date December 31, 2014; Citations are from the National Stage U.S. Patent Pub. 2016/0177265. The National Stage is deemed an English language translation of the PCT)  as evidenced by Nakamura et al.,. (2014; Cell Stem Cell;  535–548,  of record IDS filed on 8/24/2018).
	Regarding claim 9, in preferred embodiments Matsubara et al., discloses the generation of a mesenchymal cell line for the production of megakaryocytes and platelets [“If the mesenchymal cells are established, differentiation potency and proliferation potency are semi-permanently maintained. Thus, if the mesenchymal cell line is e.g., cryopreserved, production of megakaryocytes and platelets can be advantageously started immediately at the time of need”](paragraph [0088] of the published application), such that a practitioner in the art would readily understand that mesenchymal cells can be expanded in culture over extended periods to generate a mesenchymal cell line, even after cryopreservation, as evidenced by the teachings of Nakamura. Nakamura teaches the generation of expandable Megakaryocyte Cell Lines from human induced pluripotent stem cells wherein the stable immortalized megakaryocyte progenitor cell lines (imMKCLs) can be expanded in culture over extended periods (4–5 months), even after cryopreservation (abstract).  Matsubara et al., teaches that the method for producing mesenchymal cells include “establishing preadipocytes, a method as described in Example 15 can be mentioned, in which preadipocytes are induced to differentiate into mature adipocytes, which are subjected to a ceiling culture method known as a method for establishing mature adipocytes to obtain established preadipocytes” (paragraph [0088]). Matsubara et al., teaches that Mouse primary-culture preadipocytes were isolated from a mouse subcutaneous adipose tissue (paragraphs [0171] [0196]).  Matsubara teaches adipose progenitor cells comprising a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell (paragraph [0086]). Thus, Matsubara teaches a cell population including any among adipose tissue mesenchymal stem cells, adipose progenitor cells and stromal cells is used as the starting material. The claimed product of Matsubara appears to be the same or similar to that of the prior art.
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”

Regarding claim 11, Matsubara et al., discloses the mesenchymal cell is cluster of differentiation CD31 negative and CD71 positive” (paragraph [0043]). Moreover, Matsubara teaches that “Both CD41 (platelet glycoprotein IIb) and CD42b (platelet glycoprotein Ib. alpha.) are specific markers for megakaryocytes and platelets. On Day 10 after differentiation culture, cells of the human preadipocytes expressing both CD41 and CD42b are observed”(paragraph [0171][0041]), so one of ordinary skill in the art would appreciate that mesenchymal cells do not express both CD41 and CD42b before differentiation in culture. 
Matsubara et al., does not teach that the mesenchymal cells are positive for one or more surface markers of mesenchymal cells  CD73, CD90 and Cd105: however, the method of generating a mesenchymal cell line for the production of megakaryocytes and platelets from preadipocytes induced to differentiate into mature adipocytes of Matsubara et al.,  is essentially the same as the method claimed to obtained the mesenchymal cell line of the claimed invention, so expression of one or more one or more surface markers of mesenchymal cells including CD73, CD90 and/or Cd105 is inherently present in the claimed cells absent any factual evidence to the contrary. 
  Regarding claim 26, Matsubara et al discloses the differentiation of mouse stromal cells (OP9 cells)  (e.g., preadipocytes)[ “stromal cells can be taken from e.g., an adipose tissue, a bone marrow tissue, the prostate and the endometrium’ ](paragraphs [0076][0086][0090]).  Thus, Matsubara teaches a cell population including any among adipose tissue mesenchymal stem cells, adipose progenitor cells and stromal cells is used as the starting material.
With regard to claims 12, 21-25 and 27 , wherein the mesenchymal cell line derived from a vertebrate adipose tissue  exhibits one or more characteristics including: “ a differentiation inducing  efficiency into a mesodermal cell which is 1. 5 or more times more than that of a mesenchymal cell line derived from a vertebrate adipose” (claim 12),  “the cell population is a cell population obtained by removing the mature adipocyte from a cell population obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 21), “ obtained by treating the vertebrate adipose tissue with an enzyme capable of dispersing the vertebrate adipose tissue cells” (claim 22); “culturing the cell population in basal medium for mesenchymal cell culture comprising one or more adipose cell differentiation inducing” (claim 23);  “inducing dedifferentiation of the mature adipocyte in step (B)” (claim 24); “wherein the enzyme capable of dispersing the vertebrate adipose tissue cells substances” (claim 25); and “the adipose tissue is a subcutaneous adipose tissue” (claim 27), it is noted, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are “adapted to” or  “adapted for” clauses, “wherein” clauses, and “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby” clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. See M.P.E.P. § 2111.04.
In the instant case the “wherein” clause of the mesenchymal cell line provides no patentable weight, as the characteristics are a direct result of the structure of the mesenchymal cell line of the independent claim, absent evidence to the contrary.  
Response to Applicants’ Arguments as they apply to rejection of claims 9-12 and 21-27 under 35 USC § 103
At pages 13-17 of the remarks filed on December 18, 2020, Applicants essentially argue that: 1) “ For the examiner's consideration, Applicant encloses herewith a Reference
Document that shows the gene expression analyses of the mesenchymal cell line of
adipose tissue of Example 15 of Matsubara (mesenchymal cell line of an adipose tissue
prepared by using "preadipocytes" as starting cells) and the mesenchymal cell line
obtained from adipose tissue of the present application (mesenchymal cell line obtained
from adipose tissue prepared using "a cell population comprising at least a mesenchymal
stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue" as starting
cells).”, 2) “Matsubara describes a method of establishing "preadipocytes" and not a method
for establishing "a mesenchymal cell”, 3) “Matsubara describes inducing differentiation of "preadipocytes" (i.e. "cell population of only adipose progenitor cells") into mature adipocytes and inducing dedifferentiation of the mature adipocytes by a ceiling culture to obtain a
mesenchymal cell line obtained from the vertebrate adipose tissue”, 4) “In contrast to Matsubara, which uses "only preadipocytes" as cells to differentiate into mature adipocytes, the claimed method relies on "a cell population comprising at least a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue", as recited in step "A" of the claim. For at least this reason, Matsubara fails to render the claim obvious.” e.g., will be referred to herein as "Difference 'A'. 5) “the existence of Difference "A" results in a difference in the "mesenchymal cell line obtained from an adipose tissue." 6) “when inducing differentiation into mature adipocytes, it is not just an adipose progenitor cell that is present. There must also be a mesenchymal stem cell and a stromal cell. It is believed that, during the process of induction of differentiation, the mesenchymal stem cell and the stromal cell secrete cytokines or growth factors that ultimately affect the mature adipocytes”, 7) “The attached Reference Document shows results of selected gene expression analyses for two mesenchymal cell lines”, 8) “
“From these results, it is not unreasonable to infer that, contrary to the expectations in the art, the "mesenchymal cell line obtained from an adipose tissue" as recited in claims 9 to 12 and 21 to 27 is, indeed, different from that described in Matsubara and that this difference is far from insubstantial”, and 9) “ It is further apparent that, based on the level of influence from cytokines or growth factor during the induction of differentiation, the ordinary artisan would have had no reason to expect that the claimed steps of inducing dedifferentiation (ceiling culture) of the mature adipocytes generated during the production method of the present invention (i.e., mature adipocytes that have been affected by cytokines or growth factors secreted by the mesenchymal stem cell or stromal cell during the induction of differentiation, would result in a mesenchymal stem cell obtained from adipose tissue”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 7) and 8),  Applicant argues that a Reference Document is provided for consideration showing a comparative evidence relative to selected gene expression analyses of Matsubara and the instantly claimed mesenchymal cell line. However, the reference was not provided or a citation for the reference, so it could not be considered.  
	Regarding 2), at the outset, the examiner disagrees with applicant’s contention that Matsubara does not describe a cell line. Matsubara et al., clearly states at [¶ 0009] “a cell line is used as mesenchymal cells, mesenchymal cells can be prepared and established, and then put in use. The method for establishing mesenchymal cells is not particularly limited and e.g., a known method can be used…… As a preferable method for establishing preadipocytes, a method as described in Example 15 can be mentioned, in which preadipocytes are induced to differentiate into mature adipocytes, which are subjected to a ceiling culture method known as a method for establishing mature adipocytes… If the mesenchymal cells are established, differentiation potency and proliferation potency are semi-permanently maintained.” To illustrate, Example 15 describes two methods to culture: (1) human preadipocytes, and (2) CD31 negative, CD71 positive and c-MPL positive preadipocytes to obtain mature adipocytes. The stablished mature adipocytes of (1) and (2) “were induced to differentiate into megakaryocytes/platelets by the method described in Example 1” (Specification at ¶¶ [0214]-[0218]). The fact that Matsubara does not reduce to practice a mesenchymal cell line in Example 15, does not undermine the rejection of record, nor does it somehow suggest that Matsubara is not enabled for any disclosure therein.  Applicant has not articulated why Matsubara isn’t actually enabled for the establishment of a mesenchymal cell line  given the teachings therein, or why there would not be any expectation of success, that a practitioner using the stablished mature adipocytes of sections  (1) and (2) in Example 15 would not be successful generating mesenchymal cell lines able to differentiate into megakaryocytes/platelets, as suggested by Matsubara.
Regarding 3), 4) and 5), claim 9 requires at least a mesenchymal stem cell, an adipose progenitor cell, and a stromal cell of an adipose tissue, but claim 9 is not so limited such that this is the only possible cells obtained from a vertebrate stromal vascular fraction. The claims are "open" and thus lend themselves to additional cell types which may turn into a mature adipocyte.  There is no requirement that the only cell types that differentiate into a mature adipocyte of claim 9 are so limited as argued by Applicant. Thus, the disclosure of Matsubara et al, is relevant, since Matsubara discloses inducing differentiation of "preadipocytes" (e.g., adipose progenitor cells ¶ [0137] ) into mature adipocytes and inducing dedifferentiation of the mature adipocytes by a ceiling culture to obtain a mesenchymal cell line. Note that the definition of “stromal vascular fraction” in the specification at ¶ [0038] does not preclude the use of  an adipose progenitor cell as the source of a cell population able to differentiation into a mature adipocyte.
Regarding 6) and 9), the process of claim 9, step (A) is broadly but reasonably interpreted as merely comprising an adipose progenitor cell. Thus, applicant’s arguments are not persuasive as claim 9 as written does not require a mesenchymal stem cell and a stromal cell and thus secretion of cytokines or growth factors by a mesenchymal stem cell and a stromal cell.
Conclusion
Claims 9-12 and 21-27 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633